PER CURIAM
Plaintiff, an inmate at the Snake River Correctional Institution, appeals the denial of his petition for a writ of habeas corpus. The issue that plaintiff raises is the same as the issue decided by this court in Weidner v. Armenakis, 154 Or App 12, 959 P2d 623 (1998), withdrawn by order July 17, 1998. On remand from the Supreme Court, we have withdrawn the opinion in Weidner because the case became moot while the appeal was pending. We now readopt and reaffirm our reasoning in Weidner and therefore affirm the trial court’s denial of petitioner’s petition for a writ of habeas corpus.
Affirmed.